Exhibit 10.2

TEMPUR SEALY INTERNATIONAL, INC.

2013 EQUITY INCENTIVE PLAN

Stock Option Agreement

Scott Thompson

This Stock Option Agreement dated as of September 4, 2015 (this “Agreement”), is
between Tempur Sealy International, Inc., a corporation organized under the laws
of the State of Delaware (the “Company”), and the individual identified below,
residing at the address there set out (the “Optionee”).

1. Grant of Option. Pursuant and subject to the Company’s 2013 Equity Incentive
Plan (as the same may be amended from time to time, the “Plan”), the Company
grants to the Optionee an option (the “Option”) to purchase from the Company all
or any part of a total of 310,000 shares (the “Option Shares”) of the Company’s
common stock, par value $0.01 per share (the “Stock”), at a price of $71.75 per
share (the “Exercise Price”). The “Grant Date” of this Option is September 4,
2015.

2. Character of Option. This Option is not to be treated as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

3. Duration of Option. Subject to the next sentence, this Option shall expire at
11:59 p.m. (Lexington, KY local time) on the date immediately preceding the
tenth anniversary of the Grant Date. However, this Option is subject to earlier
termination as provided in Section 5 below.

4. Exercise of Option. Until the expiration of this Option pursuant to Section 3
or Section 5 of this Agreement, the Optionee may exercise it as to the number of
Option Shares identified in the table below, in full or in part, at any time on
or after the applicable exercise date or dates identified in the table. However,
subject to Section 5 of this Agreement, during any period that this Option
remains outstanding after the Optionee’s employment with the Company and its
Affiliates ends, the Optionee may exercise it only to the extent it was
exercisable immediately prior to the end of the Optionee’s employment.

 

Number of Shares

in Each Installment

  

Initial Exercise Date

for Shares in Installment

103,334

103,333

103,333

  

First Anniversary of Grant Date

Second Anniversary of Grant Date

Third Anniversary of Grant Date

Section 7.1(e) of the Plan sets forth the procedure for exercising this Option
by paying cash or a check made payable to the order of the Company in an amount
equal to the aggregate Exercise Price of the Stock to be purchased, or by
delivering other shares of Stock of equivalent Market Value, provided the
Optionee has owned such shares of Stock for at least six (6) months. The
Optionee may also exercise this Option pursuant to a formal cashless exercise
program as referred to in Section 7.1(e) of the Plan, subject to the terms and
conditions referred to in Section 7.1(e) of the Plan.



--------------------------------------------------------------------------------

5. Termination or Acceleration in Certain Cases. The Option shall be subject to
early termination prior to the tenth anniversary of the Grant Date and
accelerated vesting in certain circumstances, as described below.
Notwithstanding anything contained in this Section 5 to the contrary, however,
in no event shall the Option become or remain exercisable to any extent after
the expiration date set forth in Section 3.

(a) By the Optionee’s Voluntary Resignation Without Good Reason. If the
Optionee’s employment with the Company or its Affiliates is terminated by the
Optionee’s voluntary resignation without Good Reason, including by any
Retirement that is not an Approved Retirement or the Optionee’s other voluntary
departure, (i) the Option shall remain exercisable for that number of Option
Shares for which this Option shall have become exercisable pursuant to Section 4
above (i.e., the “vested” Option Shares) as of the date of such termination of
employment through the last day of the three (3) month period commencing on the
later of (y) the expiration of any applicable Blackout Period (as defined below)
in which such termination of employment occurs and (z) the date of such
termination of employment; and (ii) the Option Shares that have not yet become
vested Option Shares pursuant to Section 4 above as of the date of such
termination of employment shall irrevocably expire, and the Optionee shall have
no right to purchase any such unvested Option Shares.

(b) Termination by the Company other than For Cause or By the Optionee for Good
Reason. If the Optionee’s employment with the Company or its Affiliates is
terminated by the Company or an Affiliate, other than For Cause, or by the
Optionee for Good Reason or by reason of Optionee’s employer ceasing to be an
Affiliate (in the absence of a Change of Control), the Option shall remain
outstanding and be or become exercisable to the extent otherwise provided in
Section 4 for a three (3) year period commencing on the date of such termination
of employment; provided, that in the event the Optionee’s employment is
terminated prior to January 1, 2017, the number of Option Shares otherwise
subject to the Option shall be pro-rated downward based on the actual number of
full calendar months that elapsed since the Grant Date prior to such termination
of employment, expressed as a fraction of the total months between the Grant
Date and January 1, 2017. For example, if the Optionee is granted an Option to
purchase 310,000 Option Shares on September 4, 2015 and Optionee’s employment is
terminated by the Company or any of its Affiliates other than For Cause on
September 1, 2016, the Option Shares subject to the Option will be adjusted
downward by 26.66% (to reflect that 11 total months have elapsed out of a total
of 15) to total 227,333 Option Shares (and the number of previously unvested
Option Shares that become vested Option Shares on each remaining anniversary of
the Grant Date specified in Section 4 shall be correspondingly reduced as
necessary to implement equal vesting amounts on each remaining anniversary of
the Grant Date, subject to rounding to a whole share as necessary to avoid
fractional shares vesting). No pro-ration shall be made to the Option Shares for
a termination of employment described in this Section 5(b) that occurs after
January 1, 2017, and the Option shall remain outstanding and be or become
exercisable in accordance with the schedule provided in Section 4 for the three
(3) year period commencing on the date of such termination of employment.
Notwithstanding the foregoing, no Stock shall be issued and all of

 

- 2 -



--------------------------------------------------------------------------------

Optionee’s rights to the Option and the Option Shares hereunder shall be
forfeited, expire and terminate unless (i) the Company shall have received a
release of all claims from the Optionee in the form required by the Employment
Agreement (“Release and Waiver”) (and said Release and Waiver shall have become
irrevocable in accordance with its terms) prior to the next anniversary of the
Grant Date (or if earlier the deadline established in the form of release
delivered by the Company to Optionee for execution) and (ii) the Optionee shall
have complied with the covenants set forth in Section 10 of this Agreement.

(c) Termination by the Company For Cause. If the Company or any of its
Affiliates terminates the Optionee’s employment For Cause, the Option and all of
the Option Shares (whether or not then vested) shall be forfeited and shall
expire and terminate immediately as of the date of such termination of
employment.

(d) Death or Long-Term Disability. If the Optionee dies or the Company or any of
its Affiliates terminates the Optionee’s employment due to the Optionee’s
long-term disability (within the meaning of Section 409A of the Code), all of
the Option Shares that have not become vested Option Shares pursuant to
Section 4 as of the date of death or such termination of employment shall
immediately become vested Option Shares, and the Option shall remain outstanding
and exercisable until the one (1) year anniversary of the date of Optionee’s
death or such termination of employment.

(e) Approved Retirement. In the event of the Optionee’s Retirement, the
Committee may consent to the continued vesting of the Option in accordance with
the annual vesting schedule specified in Section 4 and the extended
exercisability of the vested Option Shares until the earlier of (i) the three
(3) year anniversary of the date on which the Option becomes fully vested, and
(ii) the three (3) year anniversary of the date of such Retirement (an “Approved
Retirement”); provided, that in the event the date of the Optionee’s Approved
Retirement occurs prior to January 1, 2017, the number of Option Shares
otherwise subject to the Option shall be pro-rated downward based on the actual
number of calendar months that elapsed since the Grant Date prior to such
Approved Retirement (and, for the avoidance of doubt, in the event of an
Approved Retirement no pro-ration shall be made to the Option Shares if the
Approved Retirement is effective on or after January 1, 2017). Notwithstanding
the foregoing, no Stock shall be issued and all of Optionee’s rights to the
Option and the Option Shares hereunder shall be forfeited, expire and terminate
unless (i) the Company shall have received a Release and Waiver (and said
Release and Waiver shall have become irrevocable in accordance with its terms)
prior to the next anniversary of the Grant Date (or if earlier the deadline
established in the form of release delivered by the Company to Optionee for
execution) and (ii) the Optionee shall have complied with the covenants set
forth in Section 10 of this Agreement. If the Committee shall for any reason
decline to consent to continued vesting on the Recipient’s Retirement, then the
provisions of subsection (a) above shall instead apply.

(f) Change of Control. If a Change of Control occurs then Section 9(a) of the
Plan shall apply to the Options and Option Shares.

 

- 3 -



--------------------------------------------------------------------------------

(g) For the purposes of this Agreement:

(i) “Blackout Period” shall mean any period when employees are prohibited from
making purchases and sales of the Company’s securities.

(ii) “Change of Control” shall have the meaning set forth in the Plan, provided,
that no event or transaction shall constitute a Change of Control for purposes
of this Agreement unless it also qualifies as a change of control for purposes
of Section 409A of the Code.

(iii) “Employee”, “employment,” “termination of employment” and “cease to be
employed,” and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director.

(iv) “Employment Agreement” shall mean the Employment Agreement dated as of
September 4, 2015, between the Company and the Optionee.

(v) “For Cause” shall have the meaning set forth in the Employment Agreement.

(vi) “Good Reason” shall mean have the meaning set forth in the Employment
Agreement; and

(vii) “Retirement” shall have the meaning assigned to such term in the
applicable retirement policy of the Company or its Affiliates as in effect at
such time.

6. Transfer of Option. Except as provided in Section 6.4 of the Plan, neither
this Option nor any Option Shares nor any rights hereunder to the underlying
Stock may be transferred except by will or the laws of descent and distribution,
and during the Optionee’s lifetime, only the Optionee may exercise this Option.

7. Incorporation of Plan Terms. Except as otherwise provided herein in Section 5
above, this Option is granted subject to all of the applicable terms and
provisions of the Plan, including but not limited to Section 8 of the Plan,
“Adjustment Provisions”, and the limitations on the Company’s obligation to
deliver Option Shares upon exercise set forth in Section 10 of the Plan,
“Settlement of Awards”. Capitalized terms used but not defined herein shall have
the meaning assigned under the Plan.

8. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof, and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Optionee. This Agreement may be
executed in one or more counterparts all of which together shall constitute one
instrument.

 

- 4 -



--------------------------------------------------------------------------------

9. Tax Consequences.

(a) The Company makes no representation or warranty as to the tax treatment of
this Option, including upon the exercise of this Option or upon the Optionee’s
sale or other disposition of the Option Shares. The Optionee should rely on
his/her own tax advisors for such advice. Notwithstanding the foregoing, the
Optionee and the Company hereby acknowledge that both the Optionee and the
Company may be subject to certain obligations for tax withholdings, social
security taxes and other applicable taxes associated with the vesting or
exercise of the Options or the issuance of the Option Shares to the Optionee
pursuant to this Agreement. The Optionee hereby affirmatively consents to the
transfer between his or her employee and the Company of any and all personal
information necessary for the Company and his employer to comply with its
obligations.

(b) All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code. This Agreement, and all terms and conditions used herein, shall be
interpreted and construed consistent with that intent. However, the Company does
not warrant all such payments will be exempt from, or paid in compliance with,
Section 409A. The Optionee bears the entire risk of any adverse federal, state
or local tax consequences and penalty taxes which may result from payments made
on a basis contrary to the provisions of Section 409A or comparable provisions
of any applicable state or local income tax laws.

10. Certain Remedies.

(a) If at any time prior to the later of (y) the two (2) year period after
termination of the Optionee’s employment with the Company and its Affiliates,
and (z) the period that includes the date (after a termination of Optionee’s
employment with the Company and its Affiliates) on which all of the Option
Shares granted hereunder and capable of becoming vested Option Shares so become
vested Option Shares (the last day of such later period being the “Covenant
Termination Date”), any of the following occur:

(i) the Optionee unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;

(ii) the Optionee accepts employment or a consulting or advisory engagement with
(A) any Competitive Enterprise (as defined in Section 10(c)) of the Company or
its Affiliates, or (B) any Significant Retailer (as defined in Section 10(d)),
or the Optionee otherwise engages in competition with the Company or its
Affiliates;

(iii) the Optionee acts against the interests of the Company and its Affiliates,
including recruiting or employing, or encouraging or assisting the Optionee’s
new employer to recruit or employ an employee of the Company or any Affiliate
without the Company’s written consent;

(iv) the Optionee fails to protect and safeguard while in his/her possession or
control, or surrender to the Company upon termination of the Optionee’s
employment with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description

 

- 5 -



--------------------------------------------------------------------------------

relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Optionee;

(v) the Optionee solicits or encourages any person or enterprise with which the
Optionee has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them;

(vi) the Optionee takes any action or makes any statement, written or oral, that
disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Optionee takes any action that is intended to, or that does in
fact, damage the business or reputation of the Company or its Affiliates, or the
personal or business reputations of any of their respective directors, officers,
agents, or employees, or that interferes with, impairs or disrupts the normal
operations of the Company or its Affiliates; or

(vii) the Optionee breaches any confidentiality obligations the Optionee has to
the Company or an Affiliate, the Optionee fails to comply with the policies and
procedures of the Company or its Affiliates for protecting confidential
information, the Optionee uses confidential information of the Company or its
Affiliates for his/her own benefit or gain, or the Optionee discloses or
otherwise misuses confidential information or materials of the Company or its
Affiliates (except as required by applicable law); then

(1) this Option shall terminate and be cancelled effective as of the date on
which the Optionee entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan;

(2) any stock acquired and held by the Optionee pursuant to the exercise of this
Option during the Applicable Period (as defined in Section 10(b) below) may be
repurchased by the Company at a purchase price equal to the Exercise Price per
share; and

(3) any gain realized by the Optionee from the sale of stock acquired through
the exercise of this Option during the Applicable Period shall be paid by the
Optionee to the Company.

(b) The term “Applicable Period” shall mean the period commencing on the later
of the date of this Agreement or the date which is one (1) year prior to the
Optionee’s termination of employment with the Company or any Affiliate and
ending on the Covenant Termination Date.

(c) The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the Company
from time to time upon notice to the Optionee. At any time the Optionee may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise.

 

- 6 -



--------------------------------------------------------------------------------

Such determination will be made within fourteen (14) days after the receipt of
sufficient information from the Optionee about the enterprise, and the
determination will be valid for a period of ninety (90) days from the date of
determination.

(d) The term “Significant Retailer” means those retailers identified in Appendix
A under the heading “RETAILERS.” The Optionee acknowledges that the Significant
Retailers may now or in the future compete directly or indirectly with the
Company, and that, whether or not a Significant Retailer competes directly with
the Company, the Optionee because of his knowledge of the industry and his
knowledge of confidential information about the Company’s commercial
relationships with many large retailers, including one or more of the
Significant Retailers, could damage the Company’s competitive position and
business if he worked with a Significant Retailer in any of the capacities
described above.

11. Right of Set Off. By executing this Agreement, the Optionee consents to a
deduction from any amounts the Company or any Affiliate owes the Optionee from
time to time, to the extent of the amounts the Optionee owes the Company under
Section 10 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Optionee to the extent that the
exercise of such set-off right would violate any applicable law. If the Company
does not recover by means of set-off the full amount the Optionee owes the
Company, calculated as set forth above, the Optionee agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.

12. Nature of Remedies.

(a) The remedies set forth in Sections 10 and 11 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.

(b) The Company shall be entitled to place a legend on any certificate
evidencing any stock acquired upon exercise of this Option referring to the
repurchase right set forth in Section 10(a) above. The Company shall also be
entitled to issue stop transfer instructions to the Company’s stock transfer
agent in the event the Company believes that any event referred to in
Section 10(a) has occurred or is reasonably likely to occur.

13. No Right to Employment. This Agreement does not give the Optionee any right
to continue to be employed by the Company or any of its Affiliates, or limit, in
any way, the right of the Company or any of its Affiliates to terminate the
Optionee’s employment, at any time, for any reason not specifically prohibited
by law.

14. Clawback Policy. The Optionee acknowledges receipt of a copy of the
Company’s Clawback Policy, and acknowledges and agrees that any Option Shares
issued under this Agreement shall be subject to the Clawback Policy or any
amended version thereof, and any other clawback policy approved by the Company’s
Board of Directors.

 

- 7 -



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

- 8 -



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Stock Option Agreement as of
the date first above written.

 

TEMPUR SEALY INTERNATIONAL, INC.     OPTIONEE By:  

/s/ Frank Doyle

   

/s/ Scott Thompson

Name:   Frank Doyle     Scott Thompson Title:   Chairman of the Board of
Directors     Optionee’s Address: 2232 E 30 Pl      

  Tulsa, OK 74114

[Signature Page to Stock Option Agreement]



--------------------------------------------------------------------------------

Appendix A

Competitive Enterprises of the Company and its Affiliates

 

Ace AH Beard Auping Ashley Sleep Boyd Carpe Diem Carpenter Carolina Mattress
Cauval Group Chaide & Chaide Classic Sleep Products Comforpedic Comfort
Solutions COFEL group De Rucci Diamona Doremo Octaspring Dorelan Dunlopillo
Duxiana Eastborne Eminflex Englander Flex Group of Companies Foamex France Bed
Future Foam Harrisons Hastens Hilding Anders Group Hypnos IBC KayMed King Koil
Kingsdown Lady Americana Land and Sky Leggett & Platt Lo Monaco Magniflex
Metzler Myers

 

- 1 -



--------------------------------------------------------------------------------

Optimo Ortobom Natura Natures Rest Park Place Permaflex Pikolin Group Recticel
Group Relyon Restonic Rosen Rowe Sapsa Bedding Select Comfort Serta and any
direct or indirect parent company Silentnight

Simmons Company/Beautyrest and any direct or

indirect parent company

Sleepmaker Spring Air Sterling Stobel Swiss Comfort Swiss Sense Therapedic

RETAILERS

 

Ashley Innovative Mattress Solutions Mattress Firm Sleepy’s Wayfair

 

- 2 -